Citation Nr: 0709641	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased disability rating, 
greater than 50 percent, for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 7, 2005, which vacated an 
October 2004 Board decision and remanded the issue of 
entitlement to an increased evaluation for PTSD for 
additional development.  The issue initially arose from a 
Department of Veterans Affairs (VA), Regional Office (RO) 
rating decision in March 2002 that granted service connection 
for PTSD and assigned a 30 percent rating, effective October 
29, 2001.  A rating action in March 2004 increased the rating 
to 50 percent, effective October 29, 2001.  This issue was 
the subject of a Board remand in November 2005.


FINDINGS OF FACT

1.  At all times relevant to this decision, the persuasive 
evidence demonstrates that the veteran's PTSD is manifested 
by not more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2001, July 2003, and 
December 2005.  Consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the RO discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to disability ratings in both the 
December 2006 supplemental statement of the case and 
additional correspondence dated that month.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Social Security 
Administration records were requested and a negative response 
was received in June 2006.  Further attempts to obtain 
additional evidence would be futile.  Any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

A claim for a higher rating, when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The veteran appeals the initial rating assigned following the 
March 2002 rating decision granting service connection and a 
30 percent rating effective from the date of claim in October 
2001.  During the course of the appeal, the RO increased the 
rating to 50 percent, also effective from the date of claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  
Parenthetically, the Board notes that the veteran is 
currently under treatment for Parkinson's disease; service 
connection for that disease was denied in the March 2002 
rating decision.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased disability rating, 
greater than 50 percent, for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 7, 2005, which vacated an 
October 2004 Board decision and remanded the issue of 
entitlement to an increased evaluation for PTSD for 
additional development.  The issue initially arose from a 
Department of Veterans Affairs (VA), Regional Office (RO) 
rating decision in March 2002 that granted service connection 
for PTSD and assigned a 30 percent rating, effective October 
29, 2001.  A rating action in March 2004 increased the rating 
to 50 percent, effective October 29, 2001.  This issue was 
the subject of a Board remand in November 2005.


FINDINGS OF FACT

1.  At all times relevant to this decision, the persuasive 
evidence demonstrates that the veteran's PTSD is manifested 
by not more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2001, July 2003, and 
December 2005.  Consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the RO discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to disability ratings in both the 
December 2006 supplemental statement of the case and 
additional correspondence dated that month.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Social Security 
Administration records were requested and a negative response 
was received in June 2006.  Further attempts to obtain 
additional evidence would be futile.  Any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

A claim for a higher rating, when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The veteran appeals the initial rating assigned following the 
March 2002 rating decision granting service connection and a 
30 percent rating effective from the date of claim in October 
2001.  During the course of the appeal, the RO increased the 
rating to 50 percent, also effective from the date of claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  
Parenthetically, the Board notes that the veteran is 
currently under treatment for Parkinson's disease; service 
connection for that disease was denied in the March 2002 
rating decision.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM- IV), for rating purposes].

The Board further notes that although the veteran's recorded 
symptoms may not have been specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Factual Background

The relevant medical evidence consists of service medical 
records, VA treatment reports and examination reports dated 
between 2001 and 2006.  At the outset, the Board observes 
that the GAF scores have ranged from 45 to 51, and that the 
post service evidence shows ongoing treatment for PTSD from 
October 2001.  At that time, he sought help at VA for his 
problems dealing with recollections of Vietnam.  He also 
described chronic excessive alcohol use.  He complained that 
he began to experience more problems since the events 
surrounding September 11, 2001.  He was unable to sleep.  He 
complained of increased anxiety and a depressed mood.  Later 
in October 2001, the veteran indicated that he relied on 
alcohol to help him sleep and cope with the nightmares, 
anxiety and depression that he experienced.

The mental evaluation revealed that the veteran was pleasant 
and polite; he was coherent, relevant and spontaneous; memory 
and orientation was intact; there was no thought disorder and 
he denied suicidal thoughts.  At times he was depressed and 
withdrew himself from his family.  He had startle response, 
hyperalertness, insomnia, nightmares, guilt regarding Vietnam 
and flashbacks of what occurred in Vietnam.  In combat, he 
was exposed to severe traumatic events.  The diagnosis was 
chronic PTSD and alcohol dependency.  The Global Assessment 
of Functioning (GAF) scores for these treatment records 
ranged from 48 to 50.  

During a February 2002 VA fee-basis psychiatric examination, 
the veteran related a history of the PTSD to the examiner.  
His subjective complaints included flashbacks, nightmares and 
a reduction in his ability to enjoy life.  The veteran was 
self employed in the plumbing business, which he related he 
enjoyed.  He enjoyed spending time with his grandchildren.  
On mental examination, he was oriented to time, place and 
person; his speech was goal directed; there were no 
tangential connections and no pressure of speech; his affect 
was described as depressed and anxious, congruent to mood; he 
experienced feelings of guilt and he experienced flashbacks 
of Vietnam.  The veteran did not have suicidal or homicidal 
thoughts; there were no reports of hallucinations or 
delusions.  His short term and long term memory was not 
impaired; as he was able to remember the names of the last 
five presidents.  He made several errors in mathematical 
calculations; there were no problems in the area of impulse 
control; he showed good capacity for personal and social 
judgment.  He was also able to gain insight into his 
feelings.  The diagnosis was severe PTSD, due to service in 
Vietnam, it examiner also noted frequent flashbacks and 
nightmares connected to an episode in Vietnam.  The GAF score 
was 45.

In a statement submitted with the veteran's VA Form 9, dated 
in September 2002, the veteran indicated that he was unable 
to concentrate and his memory was impaired.  He experienced 
depression, the flashbacks he experienced were more frequent, 
he felt shy when speaking to others and he stated that he 
felt cramped when he was with groups of people.

On VA examination, dated in December 2003, the veteran's 
subjective complaints included difficulty sleeping and 
flashbacks.  He continued to run his own plumbing business.  
The veteran mentioned his family, indicating that he had 
children and grandchildren.  He related that it was his 
wife's opinion that they (the veteran and his wife) did not 
socialize as frequently as they used to.  The examiner 
reviewed the February 2002 VA psychiatric examination and 
concluded that the December 2003 VA psychiatric examination, 
in many ways, repeated the February 2002 VA psychiatric 
examination.

On mental examination the veteran was cooperative, articulate 
and oriented to time, place and person.  His speech was goal 
directed.  His affect was that of a depressed, anxious 
individual who was subject major mood variations.  He 
socially isolated himself.  He related only to veterans who 
endured similar military experiences and he had high 
survivor's guilt.  The veteran was not suicidal or homicidal.  
He experienced no delusions and no hallucinations.  The 
diagnosis was PTSD with depressive features.  The examiner 
reported a GAF score of 51.

VA treatment records dated through May 2006 reveal that the 
veteran experienced anxiety, depression, intrusive thoughts, 
flashbacks, avoidance of crowds and social situations, as 
well as guilt regarding events that occurred in Vietnam.  GAF 
scores ranged from 50 in February 2004, to a low of 45 from 
October 2004 to January 2006, with an increase to 50 in May 
2006.  

VA outpatient treatment records dated in February 2004 note 
that the veteran returned to treatment after a two year 
absence because it was suggested by a C&P examiner.  He noted 
that he was still self-employed as a plumber but since his 
last visit he felt it was more difficult to perform his job.  
He cited anxiety, depression and jealousy.  He felt 
distrustful of some of the contractors he was dealing with 
during job negotiations.  He denied suicidal or homicidal 
ideations.  In September 2004, he reported increased anxiety 
and nightmares.  He denied suicidal ideations and was 
reluctant to take medications which could interact with the 
medication for Parkinson's disease.  He discussed his 
drinking and stated every year he stopped drinking from 
January to March.  In October 2004 he stated he was concerned 
about his Parkinson's and he felt he was getting forgetful.  

In a psychiatric consultation dated in October 2004, the 
veteran reportedly felt like he was losing his mind and was 
forgetful and anxious.  He reported his alcohol use was 
currently less than daily but that he could drink a 30 pack 
of beer and he has in the past.  He reported he was working 
two six hour days as a plumbing inspector and usually worked 
35-40 hours per week plumbing.  

A January 2005 neurology consultation reflects that the 
veteran was still binge drinking on the weekends.  By March 
2005, he reported he was trying to cut back on drinking.  He 
also reported that he felt he could not do his plumbing job 
much longer due to poor memory and slowness.  GAF was 45.  He 
was still working on cutting down on drinking in August 2005, 
and the GAF again was 45.  Again, he noted that he did not 
want medications for PTSD, since they could interfere with 
Parkinson's treatment.  He recently discovered he had thyroid 
cancer.  

In a November 2005 mental health note, he reported he was now 
doing mostly plumbing inspections as these were physically 
easier than actual plumbing.  He was getting along well with 
his wife.  His sleep was reported as very good.  He was less 
active now due to treatment for thyroid cancer.  He had 
stopped drinking for over a month and was trying to hold on 
to his sobriety as long as he could.  He was observed to have 
a steady gait, good hygiene, a coarse hand tremor, subdued 
mood, sincere manner and humor.  There was no sign of 
psychosis, evidence of suicidal ideation, or cognitive 
problem.  He reported that his memory improved since he 
stopped drinking.  He was restarted on an antidepressant.  
The diagnosis was PTSD, ETOH in remission, and Parkinson's 
disease.  GAF was 45.  

In a January 2006 mental health note, he reported he was a 
bit tired because he had recently had his thyroid removed.  
He was just doing plumbing inspections and not plumbing.  He 
worked six hours four days per week.  He and his wife were 
getting along well.  He was oversleeping and had gained too 
much weight since the thyroid was removed.  He drank six 
beers the day prior to the report and was again drinking 
almost daily.  He was alert and had a steady gait, good 
hygiene, neutral mood, and humor.  There was no sign of 
psychosis, evidence of suicidal ideation, or cognitive 
problem.  Again, GAF was 45.  

The veteran was afforded a VA psychiatric examination in 
connection with this claim in October 2006.  The examiner 
reviewed the claims folder.  The veteran reported difficulty 
sleeping, with wakefulness and flashbacks.  He also reported 
memory and concentration problems.  He reported difficulty 
dealing with crowds.  Parkinson's disease was noted.  The 
examiner noted the veteran's thirty year history of drinking 
and noted that VA doctors have explained to the veteran the 
problems with drinking and the effects it can have on the 
hippocampus part of the brain.  He reported drinking up to 30 
beers per day.  He still lived with his wife and had good 
relationships with his grown children.  The veteran continued 
to work as a plumbing inspector, working 10 hours per week.  
He has had to cut back due to Parkinson's disease and 
difficulty concentrating.  The veteran reported he could 
perform all activities of daily living but he had social 
difficulties in crowds.  He cited his memory as a barrier to 
socializing.  

On mental status examination, the veteran was quiet, oriented 
to time, place and person, and had normal speech rate and 
flow.  His memory for military events was normal, but he 
acknowledged major memory and concentration problems being 
followed by Lahey clinic, where he is treated for Parkinson's 
disease.  His affect was rather numb and blunted.  His motor 
activity was tense.  His judgment was fair.  There was no 
evidence of thought disorder, delusions, disorganized 
thinking, or hallucinations.  He reported weight changes and 
sleep disturbance, including nightmares and thrashing.  He 
denied suicidal or homicidal ideation.  The diagnosis was 
Axis I: PTSD, Alcohol abuse; Axis III: Parkinsonian disease, 
Axis IV: Social, concentrating, employment problems; Axis V: 
50.  The examiner noted that the concentration, attention, 
sleep difficulties and tremors and alcohol problems 
contribute to his difficulties.  He opined that one could not 
differentiate between these problems as to their effect on 
employment.  He found that though the unemployablity point 
was moot as the veteran continued to work, though at a 
reduced rate.  

Analysis

The Board finds that the preponderance of the evidence is 
against a rating in excess of 50 percent.  The record is 
replete with medical opinions that the veteran has not more 
than moderate to considerable impairment due to PTSD.  Even 
if the Board were to consider some of his symptoms severe, 
the veteran has not manifested the criteria for a 70 percent 
rating at any time relevant to this claim.  That is to say, 
the persuasive evidence demonstrates that an increased or a 
staged rating in excess of 50 percent is not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  There is a 
documented absence of occupational and social impairment with 
deficiencies in most areas.  The Board notes that the veteran 
has managed to continue to work and to have a good 
relationship with his wife and children.  He also goes to 
therapy and undergoes extensive treatment for his Parkinson's 
disease.  There is significant self-reported evidence of 
occupational and family relations.  Although concentration 
and memory has been fair, thinking has been overwhelmingly 
normal.  His memory and sleep were noted as improved with an 
absence of alcohol in his system.  He has repeatedly denied 
suicidal and homicidal ideation.  He has at times had sleep 
disturbance but also reports oversleeping, in part due to 
medications and treatment for non service-connected illness.  
He has not been repeatedly noted as hypervigilant, nor has he 
described obsessional rituals which interfere with routine 
activities.  In fact, he has described his daily activities 
routine involving work.  His speech has been consistently 
logical and not obscure or irrelevant.  He does not 
demonstrate near-continuous panic.  Although he is depressed, 
the depression has not been shown to affect the ability to 
function independently, appropriately, and effectively as he 
has worked continuously since this claim has been filed.  He 
has not demonstrated significantly impaired impulse control, 
though he has described irritability.  The veteran has not 
shown spatial disorientation, neglect of personal appearance 
and hygiene.  He has had difficulty with repeated alcohol 
abuse but he has shown the ability to stop when motivated.  
Moreover, he has not demonstrated an inability to establish 
and maintain effective relationships.

As for the VA treatment and examination reports dated from 
2001 to 2006, they indicate that the veteran's level of 
functioning at no time warrants a rating in excess of 50 
percent rating.  As to the directions in the Joint Motion 
that formed the basis for the Court's Order remanding this 
case, the Board notes that it has considered all of the GAF 
scores in the context of the entire record and finds that the 
totality of the evidence compels a finding that an increased 
rating is not warranted.  That the GAF scores remained 
consistently between 45 and 51 is persuasive evidence that a 
staged rating is not warranted.  At worst, scores from 41 to 
50 describe serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  However, the GAF 
score is but one piece of persuasive medical evidence.  The 
Board notes the absence of suicidal ideation, severe 
obsessional rituals or the inability to keep a job in this 
veteran's case as evidence that the GAF's, either alone or in 
conjunction with the rest of the competent evidence, do not 
support an increased rating.  

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 50 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the claim must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  While the disorder may interfere with the veteran's 
employment opportunities, the Board finds the interference 
with employment is not marked.  The veteran has reported that 
he is unable to work due to PTSD.  However, the 2006 VA 
examiner specifically found the issue of unemployability moot 
as the veteran was working.  The Board notes he has worked 
throughout the entire claim period.  Referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased initial rating for post-traumatic stress 
disorder, rated as 50 percent disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


